287 F.2d 569
SUNRAY MID-CONTINENT OIL COMPANYv.FEDERAL POWER COMMISSION.
No. 6142.
United States Court of Appeals Tenth Circuit.
October 24, 1960.

On petition for review and to modify an order of the Federal Power Commission.
Dale E. Doty, Washington, D. C., and M. Darwin Kirk, James C. Denton, Jr., and Homer E. McEwen, Jr., Tulsa, Okl., for petitioner.
Willard W. Gatchell, General Counsel, and Howard E. Wahrenbrock, Solicitor, Federal Power Commission, Washington, D. C., for respondent.
Before MURRAH, Chief Judge, and PICKETT and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Dismissed on motion of respondent, counsel for petitioner consenting thereto.